       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 1 of 23



IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


CARRIE M. LEO,

                              Plaintiff,

               v.                                             Case No. 20-CV-7039 (FPG)

NEW YORK STATE DEPT. OF ENVIRONMENTAL
CONSERVATION, et al.,

                              Defendants.


                    MEMORANDUM OF LAW IN SUPPORT OF THE
                     MOTION TO DISMISS BIVENS COMPLAINT
                       AGAINST FEDERAL DEFENDANTS

       Defendants United States Department of Agriculture (“USDA”), former Secretary of

Agriculture Sonny Purdue, and Andrea D’Ambrosio, an Animal Care Inspector (“ACI”)

employed by the Animal and Plant Inspection Service of the USDA (together, “the Federal

Defendants”) through James P. Kennedy, Jr., United States Attorney for the Western

District of New York, and Kathryn L. Smith, Assistant United States Attorney, of counsel,

move under Rules 12(b)(5) and 12(b)(6) of the Federal Rules of Civil Procedure (“FRCP”)

to dismiss the Complaint against them, and state the following in support:


       I.      INTRODUCTION


       Plaintiff Carrie M. Leo, pro se, is the former operator of a wildlife center located in

Walworth, New York. Plaintiff initiated this action against the Federal Defendants under

Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). Plaintiff is seeking redress for

alleged violations of her constitutional rights.
        Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 2 of 23




       At its core, Plaintiff’s Complaint against the Federal Defendants arises from a

straightforward property dispute: Plaintiff gave three wild animals that were in her care to a

friend and colleague, Tyler Thomas, for safekeeping while Plaintiff recovered from surgery.

Plaintiff alleges that Thomas removed the animals to Texas and refuses to give them back.

The thrust of Plaintiff’s vaguely pled Bivens allegations are that the Federal Defendants

interfered with the return of her animals and did not investigate her animal welfare

complaints against Thomas. While acknowledging Plaintiff’s apparent concern for these

animals, this personal row between private parties does not give rise to a constitutional

claim against the USDA, ACI D’Ambrosio, or the former USDA Secretary. Plaintiff’s

Complaint against the Federal Defendants should be dismissed for multiple reasons.


       First, as an initial matter, the District Court lacks jurisdiction over former Secretary

Purdue and ACI D’Ambrosio pursuant to FRCP12(b)(5). There is no proof that Plaintiff

personally served former Secretary Purdue or ACI D’Ambrosio with the Summons and

Complaint.


       Second, vicarious liability is inapplicable to Bivens suits and the Plaintiff must plead

that each Government-official defendant was personally involved in the constitutional

violation. Plaintiff’s Complaint is entirely silent with regard to former Secretary Purdue’s

personal involvement in this matter in any way. A Bivens claim cannot rest on a theory of

vicarious liability.


       Third, Plaintiff fails to plead a cause of action as her allegations are entirely

conclusory. To the extent that they assert anything, they vaguely accuse ACI D’Ambrosio

of “encouraging,” “interfering,” engaging in a “secret conspiracy” to prevent the return of

Plaintiff’s animals, and “failing to conduct good faith investigations concerning the case of
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 3 of 23




stolen animals.” These hollow accusations are just that, accusations which are not bolstered

by a single specific fact, and in any event clearly do not allege a constitutional violation by

the Federal Defendants.


       Fourth, the allegations asserted by Plaintiff simply do not fall within the scope of a

Bivens claim. They are meaningfully different from any recognized Bivens claim.


       Further, Plaintiff seeks injunctive relief for her Bivens claim against former Secretary

Purdue or ACI D’Ambrosio in their official capacities. However, injunctive relief is not

permitted. The only remedy for a Bivens claim is monetary damages against a defendant in

his or her individual capacity; Plaintiff does not seek monetary damages in her Complaint.


       Sixth, ACI D’Ambrosio is entitled to qualified immunity. Simply put, she has not

violated any “clearly established” constitutional right. Indeed, the caselaw establishes that

the rights sought by Plaintiff are not recognized under the Constitution.


       Seventh, to the extent Plaintiff seeks to assert a Bivens claim against the USDA, her

Complaint must be dismissed. There is no such thing as a Bivens claim against an agency.


       And finally, this Court does not have jurisdiction over Plaintiff’s claim under the

Freedom of Information Act, 5 U.S.C. § 552.


       II.    ALLEGATIONS IN THE COMPLAINT


        Plaintiff commenced this action with a series of allegations against New York

State and Federal Government actors. As to the Federal Defendants, Plaintiff alleges that

her “due process, property rights, equal treatment under the law, chance for

recourse/redress and false accusations/defamation.” Complaint, Docket No. 1, p. 4.
      Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 4 of 23




       According to the Complaint, in 2015, Plaintiff was “duly licensed by the DEC

and USDA to possess and exhibit wild and exotic animals.” Id., p. 4. In July 2016,

Plaintiff was “cited” with “eleven citations most for possession of coyotes.” Id., p. 5.

According to Plaintiff, these “citations were resolved with a plea to two civil

violations[.]” Id. Plaintiff “surrendered all licensure” issued by the New York State

Department of Environmental Conservation (“DEC”), relocated “all animals,” and in

2017, “took” her “entire center down.” Id.


       Next, in April 2017, Plaintiff “boarded three animals” – a fox, a fisher, and a

badger – “with a colleague and friend I trusted at the time while I recovered from

surgery.” Id., pp. 5, 7. Plaintiff identifies this colleague as Tyler Thomas (“Thomas”).

Id., p. 10. According to the Complaint, without Plaintiff’s “permission and knowledge,

the colleague took the animals out New York State, with the help of specific staff

members of the DEC and USDA and imported them illegally into Texas State.” Id. The

Complaint alleges that Plaintiff initiated legal action for the return of her animals, which

was unsuccessful. Id.; see also id., p. 10 (alleging that a “judge” “dismissed my case in

Leo v. Thomas”). Plaintiff alleges, without any specifics, that Thomas “continues to

possess all of the animals illegally to this day only carrying federal licensing to exhibit

without respect for Texas state law and licensing indigenous species furbearers, and

endangered species.” Id., p. 7.


       The Complaint alleges that ACI D’Ambrosio “acted against [Plaintiff’s] interest

and rights secretly by protecting the person who still has possession of my animals.” Id.

ACI D’Ambrosio further acted in a “secret conspiracy” with the DEC “to keep my
          Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 5 of 23




    animals from returning to me.” Id., p. 7. ACI D’Ambrosio “encouraged my colleague

    to take as many animals as possible from my center with the intent not to return them”

    and suggested a “lien for the return of my animals.” Id. Plaintiff alleges that she “sought

    assistance” from, inter alia, former Secretary Purdue and was met with “hostility or

    indifference.” Id., pp. 5-6.


           Plaintiff also alleges that ACI D’Ambrosio did not “put forth [a] good-faith effort

    in determining what happened to my animals,” after she had filed an animal welfare

    complaint with the USDA regarding Thomas. Plaintiff appears to admit in her

    Complaint that a USDA Animal Welfare Inspector, in fact, inspected Thomas’ facility in

    Texas, but failed to verify Thomas’ state licensing because she was “under the thumb” of

    ACI D’Ambrosio who was colluding with DEC to prevent the return of Plaintiff’s

    animals. Id., pp. 7-8.


           The Complaint alleges that the USDA is “now invoking a proceeding to

    terminate my federal license simply because the state license is revoked.” 1 Id., p. 6.


1
       Although not directly relevant to Plaintiff’s Bivens claims, some additional
background on this particular allegation with regard to USDA’s treatment of Plaintiff’s
exhibitor’s license issued pursuant to the Animal Welfare Act (“AWA”) may be warranted.
Under the AWA, as amended (7 U.S.C. §§ 2131 et seq.) and the regulations promulgated
thereunder (9 C.F.R. §§ 1.1 et seq.), the USDA is broadly charged with, among other things,
protecting animal welfare and to that end is vested with the authority to regulate the
transportation, purchase, sale, housing, care, handling, and treatment of regulated animals.

       Persons who exhibit regulated animals are required to obtain a license from the
Deputy Administrator of the USDA. 9 C.F.R. § 2.1. The USDA is authorized to terminate
an exhibitor’s license if he or she has, ““[P]led nolo contendere (no contest) or has been
found to have violated any Federal, State, or local laws or regulations pertaining to the
transportation, ownership, neglect, or welfare of animals, or is otherwise unfit to be licensed
and the Administrator determines that the issuance of a license would be contrary to the
purposes of the Act.” 9 C.F.R. §§ 2.11(a)(6); 2.12. In her Complaint, Plaintiff admits that
she plead guilty to two New York State laws or regulations enforced by the DEC, one of
          Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 6 of 23




           Plaintiff seeks an order directing, inter alia, the USDA to essentially stop gossiping

    and “spinning yarns” about her (id., p. 10); terminate Thomas’ federal AWA Exhibitor’s

    License (id., p. 11); correct citations listed in USDA AWA inspection reports (id.);

    remove the word “critical” from prior USDA AWA inspection reports (id.); and hold

    ACI D’Ambrosio’s supervisors accountable for their failure to address her

    “misconduct.” 2 Plaintiff also seeks an order directing the USDA to respond to her

    Freedom of Information (“FOIA”) request for documents. Id., p. 11. Plaintiff further

    demands that “Staff members of both the state and federal agencies involved should be




which had to do with the caging of opossums. Complaint, p. 5. The USDA is further
authorized to revoke an exhibitor’s license if he or she, “[i]s or would be operating in
violation or circumvention of any Federal, State, or local laws.” 9 C.F.R. §§ 2.11(a)(6);
2.12. In her Complaint, Plaintiff admits that she made a, “full surrendering” of her DEC
license(s) to possess and exhibit wild animals. Complaint, p. 5. USDA regulations provide
for a review process for exhibitors who are denied a license under 9 C.F.R. §§ 2.11, 2.12.
See 9 C.F.R. § 2.11(b).

       On September 8, 2020, USDA Chief Administrative Law Judge Channing D.
Strother issued a Decision and Order terminating Plaintiff’s AWA license 21-C-0435. The
Decision and Order was based on the ALJ’s unrefuted finding, “that Respondent's actions
render her unfit to hold an AWA license as she (1) would be operating in violation or
circumvention of State or local laws and (2) has been found to have violated State or local
laws or regulations pertaining to the transportation, ownership, neglect, or welfare of
animals.” See Declaration of Kathryn L. Smith dated August 25, 2021 (“Smith Dec.”), ¶ 10
and Exhibit 2. On November 10, 2021, Plaintiff filed a Petitioner for Review of ALJ
Strother’s Decision and Order. Smith Dec., ¶ 11. On February 26, 2021, Judicial Officer
John Walker issued an order denying Plaintiff’s appeal because it was filed out of time.
Smith Dec., ¶ 12.

        On May 3, 2021, Plaintiff filed a purported “Petition for Review” of the USDA’s
termination of her AWA exhibitor’s license on the docket in this case. Docket No. 23. On
May 6, 2021, this District Court issued a Decision and Order correctly finding that
jurisdiction over Plaintiff’s Petition for Review rests in the U.S. Court of Appeals pursuant
to 7 U.S.C. § 2149.
2
     Plaintiff identifies Tonya Hadijis and Betty Goldentyer in her Complaint as ACI
D’Ambrosio’s supervisors, however they are not named defendants in this matter. Id., p.
11.
        Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 7 of 23




 terminated immediately and forbidden from working, volunteering, or associating

 themselves with public service agencies ever again.” Id., p. 13. Plaintiff further asks that

 “D’Ambrosio should be held accountable with unlawful interference with a

 contract/business relationship and/or opportunity, conspiracy, aiding and abetting,

 defamations, false accusations, violations of the Animal Welfare Act and failure to

 conduct good-faith investigations concerning the case of stolen animals.” She wants the

 USDA to be held accountable for “failure to enforce laws, rules, regulations” and

 “blocking any recourse I could have for relief against unfair treatment by the agency.”

 Id., p. 14.


       III.    ARGUMENT


       1.      PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED UNDER RULE
               12(b)(5) FOR INSUFFICIENT SERVICE OF PROCESS.

       FRCP 12(b)(5) permits a defendant to assert by motion a defense of insufficiency of

service of process. As a threshold matter, the Complaint should be dismissed, pursuant to

FRCP 12(b)(5), because of insufficient service of process against ACI D’Ambrosio and

former Secretary Purdue.


       Rule 4(i) of the Federal Rules of Civil Procedure governs service on “the United

States and Its Agencies, Corporations, Officers, or Employees,” and Rule 4(i)(3) provides

for service on a United States “Officer or Employee Sued Individually.” “To serve a

United States officer or employee sued in an individual capacity for an act or omission

occurring in connection with duties performed on the United States’ behalf (whether or not

the officer or employee is also sued in an official capacity), a party must serve the United
        Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 8 of 23




States and also serve the officer or employee under Rule 4(e), (f), or (g).” FRCP 4(i)(3)

(emphasis added). Rule 4(e) 3 provides for “Serving an Individual Within a Judicial

District of the United States,” and provides:


       Unless federal law provides otherwise, an individual—other than a minor, an
       incompetent person, or a person whose waiver has been filed—may be served in a
       judicial district of the United States by:

       (1) following state law for serving a summons in an action brought in courts of
       general jurisdiction in the state where the district court is located or where service is
       made; or

       (2) doing any of the following:

               (A) delivering a copy of the summons and of the complaint to the individual
               personally;

               (B) leaving a copy of each at the individual's dwelling or usual place of
               abode with someone of suitable age and discretion who resides there; or

               (C) delivering a copy of each to an agent authorized by appointment or by
               law to receive service of process

       FRCP 4(m) provides:

       If a defendant is not served within 120 days after the complaint is filed, the court-on
       motion or on its own after notice to the plaintiff-must dismiss the action without
       prejudice against the defendant or order that service be made within a specified
       time. But if the plaintiff shows good cause for the failure, the court must extend the
       time for service for an appropriate period.



       Plaintiff’s Complaint was filed on December 4, 2020. Docket No. 1, Complaint.

As of the filing of this Motion to Dismiss, 264 days have passed, it appears, without

Plaintiff effecting personal service on ACI D’Ambrosio or former Secretary Purdue. Smith

Dec., ¶ 6.




3
       Rule 4(f) addresses serving an individual in a foreign country and Rule 4(g) addresses
serving a minor or an incompetent person, neither of which likely apply here.
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 9 of 23




       The plaintiff has the burden of proving sufficient service of process. Holmes v. C.I.R.,

13-cv-0768, 2015 WL 5714256, at *5 (W.D.N.Y. 2015) (Fashio, Mag.). “A plaintiff's pro se

status is no excuse for failure to serve the defendant properly and does not automatically

amount to good cause for failure to serve within the time allotted by Rule 4(m).” Id.

(quoting Jordan v. Forfeiture Support Assocs., 928 F. Supp. 2d 588, 598 (E.D.N.Y. 2013).


       As a courtesy, the U.S. Attorney’s Office for the Western District of New York

contacted Plaintiff through correspondence dated April 16, 2021, alerting her to the service

requirements under the FRCP. The correspondence also alerted Plaintiff “that former

Secretary Purdue is no longer serving at the USDA. Neither the U.S. Attorney for the

WDNY nor the USDA has authority to accept service of your Bivens complaint on his

behalf.” The correspondence also encouraged Plaintiff to contact the U.S. Attorney’s

Office to discuss the service issue, which she did not do. Smith Dec., ¶¶ 7, 8.


       Absent a defendant’s waiver of service of process, Rule 4 requires either that

personal service be effected upon the individual defendants, or that service to effected

pursuant to state law. Because no evidence exists to suggest that service was effected in

accordance with either of these two methods on either ACI D’Ambrosio or former

Secretary Purdue, the court lacks jurisdiction over the Federal Defendants. Shoemaker v.

United States, 96-cv 1465, 1997 WL 96543, at *5 (S.D.N.Y. 1997); see Green v. District

Director, 96-cv-7887, 1997 WL 362320, at *2 (S.D.N.Y. 1997) (“A court without personal

jurisdiction cannot enter judgment against a Bivens defendant. Thus, even if the Complaint

were deemed to assert a Bivens claim, the Court would have no jurisdiction to enter

judgment against [the defendant]”); Bernard v. United States, 93-cv-605, 1993 WL 336953, at
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 10 of 23




*7 (S.D.N.Y. 1993) (“Service of process was insufficient because neither Agent Clifford

nor Agent Fitzpatrick received a summons and complaint personally, or at their respective

‘dwelling house[s] or usual place [s] of abode ....’ [ ] A summons and complaint was sent to

the United States Attorney's Office, but that service does not satisfy the requirements of

4(d)(1)”). Because this Court lacks jurisdiction over ACI D’Ambrosio and former

Secretary Purdue pursuant to FRCP 12(b)(5), the Complaint against them must be

dismissed.


   2. PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED UNDER RULE
      12(b)(6) FOR FAILURE TO STATE A CLAIM.

       a. Standard To Dismiss Under FRCP 12(b)(6).

       To survive a motion to dismiss pursuant to FRCP 12(b)(6), a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A complaint pleads a claim with facial plausibility when it sets

forth “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. Naked

assertions without factual support do not meet the plausibility standard. Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 555, 557); see Vann v. City of Rochester, No. 6:18-CV-

06464, 2019 WL 2646616, at *2 (W.D.N.Y. June 27, 2019) (Telesca, J.). In deciding a

motion to dismiss under FRCP 12(b)(6), a court must accept the complaint’s well-pleaded

factual allegations as true and draw all reasonable inferences in the plaintiff’s favor. See

ECA, Local 134 IBEW Joint Pension Tr. of Chi. v. J.P. Morgan Chase Co., 533 F.3d 187, 196 (2d

Cir. 2009); Vann v. City of Rochester, 2019 WL 2646616, at *2.
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 11 of 23




       b. Plaintiff Fails to State a Bivens Claim Against Former Secretary Purdue Based
          on Vicarious Liability.

       To recover damages for a violation of constitutional rights under Bivens, a plaintiff

must show the personal involvement of the defendant in the alleged constitutional

deprivation. See Johnson v. Newburgh Enlarged School District, 239 F.3d 246, 254 (2d Cir. 2001)

(citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)); Jacques v. Williams, No. 3:12-cv-

1798, 2018 WL 6329390, at *3 (D. Conn. Dec. 4, 2018); see also Ashcroft v. Iqbal, 556 U.S.

662, 676 (2009) (“Because vicarious liability is inapplicable to Bivens and § 1983 suits, a

plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.”).


       A defendant is liable under Bivens only where he or she is “personally involved in the

claimed constitutional violation.” Arar v. Ashcroft, 585 F.3d 559, 569 (2d Cir. 2009).

Because vicarious liability is “inapplicable to Bivens ... suits, a plaintiff must plead that each

Government-official defendant, through the official's own individual actions, has violated

the Constitution.” Iqbal, 556 U.S. at 676. The personal involvement of a defendant is a

prerequisite to an award of damages for a constitutional tort. Iqbal, 556 U.S. at 677; Colon v.

Coughlin, 58 F.3d at 873. In other words, “each Government official … is only liable for his

… own misconduct.” Iqbal, 556 U.S. at 677. “[W]here the complaint names a defendant in

the caption but contains no allegations indicating how the defendant violated the law or

injured the plaintiff, a motion to dismiss the complaint in regard to that defendant should be

granted.” McCoy v. Goord, 255 F. Supp. 2d 233, 258 (S.D.N.Y. Mar. 25, 2003).


       The Supreme Court instructs that because vicarious liability is inapplicable to Bivens

suits, a plaintiff must plead that each Government-official defendant was personally
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 12 of 23




involved in the constitutional violation. Iqbal, 556 U.S. at 676; Hernandez v. Keane, 341 F.3d

137, 144 (2d Cir. 2003). “It is well established that vague and conclusory claims of

constitutional violations without any underlying factual allegations fail to state a claim upon

which relief can be granted under Section 1983.” McTerrell v. Koenigsmann, No. 1:18-CV-

01028, 2019 WL 2511426, at *16 (W.D.N.Y. June 18, 2019) (Wolford, C.J.) (citing Webster

v. Fischer, 694 F. Supp. 2d 163, 179 (N.D.N.Y. 2010)) (“Vague and conclusory allegations

that a supervisor has failed to train or properly monitor the actions of subordinate

employees will not suffice to establish the requisite personal involvement and support a

finding of liability.” (internal citations omitted)); Webster v. Fischer, 694 F. Supp. 2d 163, 179

(N.D.N.Y. 2010) (same).


       Here, the Complaint fails to state a claim against former Secretary Purdue. By all

appearances, he was named in this action solely by virtue of his position as the head of the

USDA. However, former Secretary Purdue cannot be held liable for damages in this Bivens

action based only on his role as a supervisor. Richardson v. Goord, 347 F.3d 431, 435 (2d Cir.

2003). In the Complaint, Plaintiff has not pleaded facts from which it can be reasonably

inferred that former Secretary Purdue participated or was otherwise personally involved in

the alleged constitutional violation. As to the former Secretary, not only has Plaintiff not

stated, “enough facts to state a claim to relief that is plausible on its face,” she has not stated

any facts. Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 678 (“[a] claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”). Allegations

that “are so vague as to fail to give the defendants adequate notice of the claims against

them” are subject to dismissal. Sheehy v. Brown, 335 F. App’x 102, 104 (2d Cir. 2009). As
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 13 of 23




such, Plaintiff has failed to state a claim against this Defendant and the Complaint against

former Secretary Purdue should be dismissed under Rule 12(b)(6).


       c. Plaintiff’s Conclusory Allegations Are Insufficient.

       The Complaint against ACI D’Ambrosio is also barebones - nothing explains what

she is alleged to have done. While Plaintiff accuses ACI D’Ambrosio of interfering with

Plaintiff’s ability to retrieve the wild animals that Plaintiff entrusted to Thomas’s care, there

are no facts supplied to support these allegations. There is no explanation as to what she

personally did or did not do. Similarly, there is no explanation as to how ACI D’Ambrosio

had any authority in her role as an animal care inspector to compel Thomas to turnover

possession of the animals in question. The vague and conclusory Complaint as to all of the

Federal Defendants is wholly insufficient.


       While Plaintiff’s pro se Complaint is to be construed somewhat liberally, “even a pro

se complaint ‘must contain specific facts supporting its conclusion.’” Alsaifullah v. Travis, 160

F. Supp. 2d 417, 420 (E.D.N.Y. 2001). Plaintiff’s failure to provide basic information about

what ACI D’Ambrosio is alleged to have done, for example what “gossip” was shared; was

it factually incorrect and, if so, how; when was the information shared and with whom; did

the gossip in any way impact Thomas’ obligation to return the wild animals to Plaintiff’s

care? Moreover, there are no facts alleged about Plaintiff’s claim that ACI D’Ambrosio

failed to investigate Plaintiff’s animal welfare complaints against Thomas. In the Complaint,

Plaintiff acknowledges that an investigation was conducted. But Plaintiff does not tell us in

her Complaint what acts were undertaken in the investigation, the results, and how the

investigation was insufficient? Plaintiff’s barebones allegations are wholly insufficient
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 14 of 23




because “a civil rights complaint ‘must contain specific allegations of fact which indicate a

deprivation of constitutional rights; allegations which are nothing more than broad, simple,

and conclusory statements are insufficient to state a claim . . . .” Alsaifullah, 160 F. Supp. 2d

at 420. Plaintiff “must tell the Court: who violated his federally protected rights, what facts

show that his federally protected rights were violated; when such violation occurred; where

such violation occurred; and why Plaintiff is entitled to relief.” Peterkin v. Quick Chill Food

Servs., 19-CV-7819, 2019 WL 4601710, at *11 (S.D.N.Y. Sept. 20, 2019). Plaintiff’s failure

to provide basic factual information, or in fact any information, here warrants dismissal. 4




4
        In fact, Plaintiff’s Complaint is too vague to determine whether she even initiated her
Complaint within the applicable statute of limitations. “The statute of limitations for Bivens
claims is governed by the statute of limitations applicable to New York state law ‘personal
injury claims not sounding in intentional tort.’” Gonzalez v. Hasty, 802 F.3d 212, 219–20 (2d
Cir. 2015) (quoting Chin v. Bowen, 833 F.2d 21, 23–24 (2d Cir. 1987)). New York Civil
Practice Law and Rules (“CPLR”) section 214(5) provides a three-year statute of limitations
for such claims. Federal law governs the determination of when the statute of limitations
begins to run. Kronisch v. United States, 150 F.3d 112, 123 (2d Cir. 1998). “A Bivens claim
accrues under federal law for statute of limitations purposes when a plaintiff either has
knowledge of his or her claim or has enough information that a reasonable person would
investigate and discover the existence of a claim.” Gonzalez v. Hasty, 802 F.3d at 220; see
Butler v. Hesch, 286 F. Supp. 3d 337, 352 (N.D.N.Y. 2018). Plaintiff’s Bivens Compliant was
filed on December 4, 2020. According to the Complaint, ACI D’Ambrosio is alleged to
have violated Plaintiff’s constitutional rights when she encouraged Thomas to “take as
many animals as possible from my center with the intent not to return them. “ Complaint,
p. 7. Plaintiff alleges that in April 2017, “I boarded three animals with [Thomas] while I
recovered from surgery,” and thus it would appear that ACI D’Ambrosio’s alleged
unconstitutional actions occurred around this same time. Complaint, p. 5. Any allegations
of constitutional deprivations by the Federal Defendants that occurred in April 2017 would
fall outside of the applicable three-year statute of limitations. Moreover, the remaining
allegations are, for the most part, so insufficiently pled it is impossible to tell whether they
fall within the three-year statute of limitations. The Federal Defendants concede that the
statute of limitations is an affirmative defense, and the burden is on the defendant to
establish when a claim accrues. See Gonzalez, 651 F.3d at 322 (citing FRCP 8(c)). However,
the Federal Defendants are unable to meet this burden absent better pleading by Plaintiff.
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 15 of 23




          d.     Plaintiff Has Failed to State a Bivens Claims.

          Regardless of the lack of supporting factual allegations, the allegations in the

Complaint do not allege a Bivens claim violation. “A Bivens action is a blunt and powerful

instrument for correcting constitutional violations and not an ‘automatic entitlement’

associated with every governmental infraction.” Benzman v. Whitman, 523 F.3d 119, 125 (2d

Cir. 2008) (quoting Wilkie v. Robbins, 551 U.S. 537, 550, 127 S.Ct. 2588, 168 L.Ed.2d 389

(2007)). Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91

S.Ct. 1999, 29 L.Ed.2d 619 (1971) established a federal common law cause of action for

damages caused by federal agents acting “under color of [their] authority” in violation of a

claimant's Constitutional rights. Id., at 389. A Bivens action has two elements: first, Plaintiff

must show deprivation of a right secured by the Constitution and the laws of the United

States; and second, Plaintiff must show that the defendant acted under color of federal law.

Flagg Brothers, Inc. v. Brooks, 436 U.S. 149, 155–56, 98 S.Ct. 1729, 1732–33, 56 L.Ed.2d 185

(1978).


          As an initial matter, Plaintiff has failed to establish that ACI D’Ambrosio was in

anyway acting under “color of federal law” with regard to Plaintiff’s dispute with Thomas.

Most notably, ACI D’Ambrosio did not seize the subject fox, fisher, and badger from

Plaintiff. According to the allegations in the Complaint, Plaintiff willingly gave Thomas the

three animals to care for while she recovered from surgery. In the Complaint, Plaintiff

alleges that Thomas, not ACI D’Ambrosio, refused to return the animals to her care. Even

accepting Plaintiff’s factually unsupported allegation that ACI D’Ambrosio encouraged

Thomas to retain the animals, the Complaint does not allege that ACI D’Ambrosio used

any authority granted to her under federal law to forbid Thomas from returning the animals.
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 16 of 23




As such, Plaintiff has failed to allege that ACI D’Ambrosio violated her Fourth Amendment

rights by seizing the animals under color of federal law.


       Moreover, Plaintiff failed to allege that she was deprived of a right secured by the

Constitution. In Bivens, the Supreme Court recognized “an implied private action for

damages against federal officers alleged to have violated a citizen’s Constitutional rights.”

Gonzalez v. Hasty, 269 F. Supp. 3d 45 (E.D.N.Y. 2017) (quoting McGowan v. United States,

825 F.3d 118, 123 (2d Cir. 2016)). Bivens does not provide a right to relief for any

Constitutional claim. Instead, “[a] Bivens remedy thus far is possible only under three

Constitutional provisions; the Fourth Amendment, the Fifth Amendment, and the Eighth

Amendment. See Bivens, 403 U.S. at 389, 397 (recognizing a private right of action under the

Fourth Amendment against FBI agents for an unreasonable search and seizure claim when

the defendant agents handcuffed a man in his home without a warrant); Davis v. Passman,

442 U.S. 228 (1979) (recognizing a Bivens claim under the Fifth Amendment’s Due Process

Clause for gender discrimination when a congressman fired his female secretary); Carlson v.

Green, 446 U.S. 14 (1980) (recognizing a Bivens claim under the Eighth Amendment’s

prohibition against cruel and unusual punishment when prison officials failed to treat an

inmate’s asthma, resulting in the inmate’s death). Beyond these three specific claims,

however, courts should not imply rights and remedies under Bivens.” Sabir v. Williams, 2020

WL 3489522, at *4 (D. Conn. June 26, 2020). In 2017, the Supreme Court noted in Ziglar v.

Abbasi that “expanding the Bivens remedy is now a “disfavored judicial activity” such that

the Court “has consistently refused to extend Bivens to any new context or new category of

defendants” over the past thirty years. 137 S. Ct. 1843, 1857 (2017). The first question a

court should consider when evaluating a Bivens claim post-Abbasi is whether the relief sought
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 17 of 23




would expand the Bivens remedy to a new context or category of defendants. Id., at 1859,

1864. Moreover, “[i]f the case is different in a meaningful way from previous Bivens cases

decided by [the Supreme] Court, then the context is new.” Id., at 1859. There can be no

question here that Plaintiff’s purported Bivens claim— interference in the possession of wild

animals or for an investigation into a third party — are new contexts. Clearly, her claims

are wholly dissimilar from getting handcuffed during a search, getting fired based on gender

discrimination, and failing to get medical treatment.


       Finally, courts have not recognized a property interest in wild animals. In a case

involving a Fifth Amendment “takings” claim regarding governmental regulation of the

private possession of wild animals, the District Court found that plaintiffs have only a

limited property interest in their exotic animals or dangerous wild animals such that a

fundamental Constitutional right is not implicated. Wilkins v. Daniels, 913 F. Supp. 2d 517,

536 (S.D. Ohio 2012), aff'd, 744 F.3d 409 (6th Cir. 2014). “Plaintiffs have a limited property

interest in their exotic animals or dangerous wild animals (as described in the Act), such

that a fundamental Constitutional right is not implicated.” Id., at 536; see Hetrick v. Ohio

Dept. of Agriculture, 81 N.E.3d 980, 995 (Ohio App. 10 Dist. 2017) (plaintiff “has a limited

property interest in his dangerous wild animals, but his ownership of his animals does not

rise to the level of a constitutionally fundamental property interest.”). Admittedly,

situations where a law enforcement officer kills a domesticated pet without justification

have implicated a Fourth Amendment violation. See Anniskiewicz v. City of Rochester, 20-cv-

6629, 2021 WL 1699731, at *5 (W.D.N.Y. 2021) (Geraci, J). However, even if such a claim

were to survive a post-Abassi analysis, those facts are clearly not present here.
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 18 of 23




       Also, Plaintiff’s allegation that her due process rights were violated based on her

inability to achieve a law enforcement investigation into Thomas does not state a Bivens

claim. “[T]here is no constitutional right to an investigation by government officials.”

Adamczyk v. Annucci, 16-cv-239, 2019 WL 6123746, at *2 (W.D.N.Y., 2019) (Vilardo, J.); see

White v. Darrant, 21-cv-189, 2021 WL 1341802, at *4 (D. Conn. 2021); Brown v. Volpe, No.

15-cv-9004, 2017 WL 985895, at *4 (S.D.N.Y. Mar. 13, 2017); Banks v. Annucci, 48 F. Supp.

3d 394, 414 (N.D.N.Y. 2014). “There is ... no constitutional right to an investigation by

government officials, and no instance where the courts have recognized inadequate

investigation as sufficient to state a civil rights claim unless there was another recognized

constitutional right involved.” Lewis v. Gallivan, 315 F. Supp. 2d 313, 317 (W.D.N.Y. 2004)

(Larimer, J.) (citations and internal quotation marks omitted)).


       e. The Relief Sought in the Complaint is Not Available Under Bivens.

       Plaintiff purports to sue ACI D’Ambrosio and former Secretary Purdue in both their

individual and official capacities under Bivens and to seek equitable relief, i.e., an order that

the Federal Defendants stop doing the wrongdoing alleged in the Complaint and be fired

and forever barred from public service. There are two problems here.


       First, Plaintiff cannot sue the Federal Defendants under Bivens in their official

capacities because a Bivens claim is solely for relief against a defendant in his or her

individual capacity. Kantipuly v. United States, No. 12–cv–932, 2014 WL 7177875, at *3

(W.D.N.Y. Dec. 16, 2014) (Arcara, J.) (“The only remedy available in a Bivens action is an

award for monetary damages from defendants in their individual capacities.”); Young v.

Tryon, 12–cv–6251, 2013 WL 1289498, at *7 n.7 (W.D.N.Y. 2013) (Payson, Mag.) (“Suits
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 19 of 23




against federal employees in their official capacity are the equivalent of suits against the

United States and thus are barred by the doctrine of sovereign immunity. Accordingly, any

Bivens claim against [defendant] in her official capacity is dismissed for lack of

jurisdiction.”), adopted by 2013 WL 2471543 (W.D.N.Y. June 7, 2013). Plaintiff’s demand

for relief would require ACI D’Ambrosio or former Secretary Purdue to take affirmative

acts that can be conducted in only their official capacities. For example, Plaintiff demands

that ACI D’Ambrosio or the USDA conduct an investigation of Thomas. Such

investigations are not something ACI D’Ambrosio can perform in her personal capacity.

Her authority to conduct inspections under the AWA and “consider termination of

[Thomas’] federal Exhibitor’s License” (Complaint, p. 11) are intrinsically linked to her

ability to act in her official capacity as a USDA employee. 5 Likewise, Plaintiff’s demand

that ACI D’Ambrosio be fired from her position with the USDA is not an action that former

Secretary Purdue, or for that matter a USDA supervisor, can accomplish in his personal

capacity. This is clearly borne out by the fact that he is no longer Secretary and has no

capacity at this time to hire or fire any USDA employee. As such, Plaintiff cannot achieve

the equitable relief sought here against ACI D’Ambrosio or former Secretary Purdue in their

individual capacities. See Lipscomb v. Fed. Bureau of Prisons Otisville Fed. Correctional

Institutions, 14-cv-6562, 2017 WL 3267732, at *6 (S.D.N.Y. July 28, 2017) (“injunctive

claims . . . are only properly asserted against the individual Defendants in their official



5
        In fact, ACI D’Ambrosio, as an Animal Care Inspector, inspects AWA licensees to
ensure their animals are being treated humanely. APHIS operates a separate program–
Investigative and Enforcement Services (“IES”) – which conducts investigations. As such,
ACI D’Ambrosio does not have authority to “investigate” Thomas in her official capacity
either.
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 20 of 23




capacity.”). Accordingly, Plaintiff’s claim against the Federal Defendants in their individual

capacities which only seeks equitable relief should be dismissed. Id.


       Inversely, a Bivens remedy is limited to only monetary relief against a defendant. A

Bivens plaintiff cannot seek equitable relief. Kabba v. United States, 20-cv-237, 2021 WL

2917680, at *8 (W.D.N.Y. July 12, 2021) (Fashio, Mag.) (“Because a remedy under Bivens

is limited to monetary relief, see Polanco v. U.S. Drug Enforcement Admin., 158 F.3d 647, 650

(2d Cir. 1998) (holding that the district court erred in construing a complaint seeking

equitable relief, rather than monetary damages, as asserting a Bivens action), Plaintiff cannot

obtain such equitable relief.”). Plaintiff’s claim for equitable relief under Bivens against the

Federal Defendants is unavailable and this Court lacks jurisdiction to consider it. Kantipuly,

2014 WL 7177875, at *9 (“the Court lacks subject matter jurisdiction over any attempt by

plaintiff to assert a Bivens claim against the United States or its employees in their official

capacities, or to seek any remedy under Bivens other than monetary damages.”). Here,

Plaintiff does not seek monetary relief.


       In short, “[t]here are two fundamental hurdles the Plaintiff simply cannot overcome

in pursuing [her] Bivens action. First, equitable relief, which is the only relief sought in the

Complaint, cannot be obtained against officials in their individual capacities. Even more

problematic for the Plaintiff is the fact that [she] seeks only equitable relief, not money

damages, and a Bivens action is ‘by definition a claim for money damages. . . .’ Clearly, the

Complaint fails to state a claim as a Bivens action. . . . ‘Because the relief sought by [the

Plaintiff] is unavailable as a matter of law, the case must be dismissed.’” Wall v. United States

DOJ, 09-cv-1066, 2010 WL 4923736, at *6 (D. Conn. Nov. 29, 2010).
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 21 of 23




       f.      ACI D’Ambrosio is Entitled to Qualified Immunity.

       This Court should also dismiss Plaintiff’s claim because ACI D’Ambrosio is entitled

to qualified immunity. A government official is entitled to qualified immunity from liability

when his or her allegedly unlawful conduct did not violate the plaintiff’s statutory or

constitutional rights which (1) were “clearly established” at the time of the conduct, and (2)

would have been known to a reasonable person in the official’s position. Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982); see also African Trade & Info. Ctr., Inc. v. Abromaitis, 294 F.3d 355,

359 (2d Cir. 2002) (qualified immunity shields government officials from lawsuits for

“conduct [that] does not violate ‘clearly established statutory or constitutional rights of

which a reasonable person would have known.’”). A government official is entitled to

qualified immunity in “[a]ll but the most exceptional cases” because qualified immunity

“protects all but the plainly incompetent or those who knowingly violate the law.” Francis v.

Fiacco, 942 F.3d 126, 146 (2d Cir. 2019).


       “Ordinarily, in order for the law to be clearly established, there must be a Supreme

Court or . . . Circuit decision on point, or the clearly established weight of authority from

other courts must have found the law to be as the plaintiff maintains.” Zia Trust Co. v.

Montoya, 597 F.3d 1150, 1155 (10th Cir. 2010); see also Young v. County of Fulton, 160 F.3d

899, 903 (2d Cir. 1998) (“In deciding whether a right was clearly established, we ask: (1)

Was the law defined with reasonable clarity? (2) Had the Supreme Court or the Second

Circuit affirmed the rule? and (3) Would a reasonable defendant have understood from the

existing law that the conduct was unlawful? Typically, this Court puts significant weight on

whether or not the law was governed by controlling precedent of this Circuit.”).
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 22 of 23




       Here, Plaintiff cannot show that ACI D’Ambrosio violated a “clearly established

right” because, as set forth above, there is no clear constitutional right to possess or

recognized property interest in wild animals, nor is there a constitutional right to a

governmental investigation. Supra, at 17-18. This Court should similarly grant ACI

D’Ambrosio’s motion to dismiss because she is entitled to qualified immunity.


       g.      Plaintiff Cannot Bring a Bivens Claim Against the USDA.

       In Federal Deposit Ins. Corp. v. Meyer, 114 S.Ct. 996, 998, 510 U.S. 471, 472 (1994), the

Supreme Court held that a “Bivens cause of action cannot be implied directly against” a

federal agency. “The logic of Bivens itself does not support the extension of Bivens from

federal agents to federal agencies.” Id. As such, Plaintiff’s Bivens claim against the USDA

must be dismissed.


       h.      Plaintiff’s FOIA Claim Must Be Dismissed for Lack of Jurisdiction.

       In the event this Court construes Plaintiff’s statement in her Complaint, - “[t]he

USDA was dishonest with me in regard to one of my foia requests ” - as raising a claim

under the Freedom of Information Act, the claim should be dismissed for lack of District

Court jurisdiction. See Complaint, p. 11.


       FOIA provides that request denials may be appealed to the heads of agencies, 5

U.S.C. § 552(a)(6)(A)(i), and requesters are required to exhaust this administrative remedy

before turning to litigation—although they may be deemed to have exhausted constructively

if the agency fails to make a timely response to the initial request. See Ruotolo v. Dep't of

Justice, Tax Div., 53 F.3d 4, 8 (2d Cir. 1995); see also 5 U.S.C. § 552(a)(6)(A)(i) (providing

that agencies shall respond to FOIA requests within twenty working days). According to the
       Case 6:20-cv-07039-FPG Document 35-4 Filed 08/26/21 Page 23 of 23




allegations in the Complaint, Plaintiff apparently received a response to her FOIA request,

although she alleges the response was lacking. Regardless, Plaintiff does not allege that she

brought an administrative appeal from USDA’s FOIA response before filing her present

Complaint. Therefore, having failed to allege that she has exhausted her administrative

remedies, the Court lacks jurisdiction over this claim as well. See Robert v. Department of

Justice, 193 F. App’x 8, 9 (2d Cir. 2006)


       IV.     CONCLUSION


       For the reasons stated above, Defendant United States of America respectfully

requests this Court grant its Motion to Dismiss this pro se action against the Federal

Defendants before the District Court in its entirety, and for such other and further relief as

the Court deems just and proper.


DATED:         Rochester, New York,
               August 26, 2021
                                                    JAMES P. KENNEDY, JR.
                                                    United States Attorney


                                            BY:     s/KATHRYN L. SMITH
                                                    Assistant United States Attorney
                                                    Western District of New York
                                                    100 State Street, 5th Floor
                                                    Rochester, New York 14614
                                                    585-399-3961
                                                    Kathryn.L.Smith@usdoj.gov
